DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bird on 12/10/2021.

The application has been amended as follows: 
Abstract
	A wall 

Allowable Subject Matter
Claims 22 and 24 – 26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a catheter comprising an inner most surface and an outermost surface, and comprises a braided portion having an outer layer, an inner layer, and an interior braided portion radially between the outer and inner layers, and an unbraided portion comprises catheter-wall lateral openings which is unbraided in an entire radial region extending between the innermost surface and the outermost surface of the catheter, wherein the unbraided portion and the braided portion are located at separate axially discrete locations along the catheter wall and axially abut each other. The catheter further comprises a handle on the proximal end of the catheter; and wherein all of the catheter wall that is distal to the handle comprises the braided portion, while at least 10% of the unbraided portion is within the handle and is surrounded by at least a portion of a reinforcement tube which also comprises lateral wall openings that line up with the catheter-wall lateral openings of the unbraided portion.
The closest prior art is a modified device of Scheibe (US 20070260223 A1) in view of Hiroshige (US 20140214006), where Scheibe discloses a catheter (deflectable body 120) having a catheter wall (wall of deflectable body 120) (paragraph [0016] and Fig. 2) comprising an unbraided longitudinal portion (see annotated Fig. 2) with catheter-wall lateral openings (see annotated Fig. 2), a reinforcing tube (see annotated Fig. 2) at least partially surrounding the unbraided longitudinal portion (Examiner’s note: as shown on the annotated Fig. 2, the reinforcing tube surrounds the a portion of the designated unbraided portion, and comprises supports 170 integrated with the handle 
Annotated Figure 2 of Scheibe

    PNG
    media_image1.png
    328
    812
    media_image1.png
    Greyscale

Annotated Figure 2’ of Scheibe in view of Hiroshige

    PNG
    media_image2.png
    457
    1052
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771